Dissenting Opinion by
Judge Rogers:
I respectfully dissent. It is my opinion that Section 13 (i) of the Pittsburgh Ordinance giving the Commission the power to take such affirmative action as in its judgment will effectuate the purposes of the Ordinance is a sufficient delegation of power to award reasonable counsel fees to victims of unlawful discrimination who have engaged counsel to vindicate their rights. The distinction between an award of general damages for embarrassment and humiliation and an award of counsel fees incurred is quite clear to me and in my judgment renders Pennsylvania Human Re*643lations Commission v. Zamantakis, 478 Pa. 454, 387 A.2d 70 (1978), an ineffective precedent in this case. I would depend for authority for upholding the award of counsel fees (and other reasonable litigation costs) on Pennsylvania Human Relations Commission v. Alto-Reste Park Cemetery Association, 453 Pa. 124, 306 A.2d 881 (1973), where the Supreme Court held that the Pennsylvania Human Relations Commission acted within the limits of its power to order affirmative action when imposing record keeping and public advertising duties upon an offender — affirmative actions which, it seems to me, are far less germane to, or effective in, discouraging discrimination than requiring offenders to pay their victims’ reasonable counsel fees. Further, the Supreme Court in Alto-Reste, supra, directed us to view the power of Human Relations Commissions to fashion remedies as broadly discretionary and subject only to limited judicial review.